[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                       FILED
                                                                  U.S. COURT OF APPEALS
                                 No. 04-16439
                                                                    ELEVENTH CIRCUIT
                             Non-Argument Calendar
                                                                        JUNE 17, 2005
                           ________________________                  THOMAS K. KAHN
                                                                          CLERK
                      D.C. Docket No. 94-00050-CR-T-24-TGW

UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

      versus

RAVELL EUGENE JOHNSON,

                                                             Defendant-Appellant.

                          __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________
                                (June 17, 2005)

Before BLACK, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Ravell Eugene Johnson appeals his sentence of eleven months

imprisonment, imposed following his guilty plea for violating the terms of his

supervised release.
      In 1995, Johnson pleaded guilty to possession of a firearm by a convicted

felon and car jacking, and was sentenced to concurrent terms of imprisonment

totaling 126 months, to be followed by 2 years of supervised release. As one

condition of his release, he could not use controlled substances. Johnson was

released from incarceration in 2004, and a few months later, the probation officer

filed a petition for warrant of arrest based on numerous violations of the

conditions of Johnson’s release, including, inter alia, a positive urinalysis test

submitted three days after Johnson’s release from prison.

      At the revocation hearing, Johnson pleaded guilty to violating the

conditions of his release based on the positive urinalysis test. The court

determined that the conduct involved a Grade C violation, and that, with

Johnson’s criminal history category VI, the guidelines range was eight to fourteen

months imprisonment. Johnson made no objections to these findings. The court

then considered the factors set forth in 18 U.S.C. § 3553(a) and the policy

statements of Chapter 7 of the sentencing guidelines and sentenced Johnson to

eleven months imprisonment, explaining that continuing supervised release was

“not an option.” In reaching this sentence, the court noted Johnson’s extensive

criminal record, stating:




                                           2
      reviewing your record, it’s pretty tough, I think you will admit that.
      It’s a tough record, and it seems as though that when you get out you
      do something to get you back in again. You’ve spent a lot of those 44
      years that you have in – you’ve spent a lot of those years in
      prison. . . . Every time that you get sentenced to go back into prison, it
      makes it tougher on whoever hears your case to expect that you’re
      going to do anything better than what you have done.

Johnson did not object to the sentence. Johnson now appeals, challenging the

imposition of a term of imprisonment rather than a continuation of his supervised

release based on his single positive urinalysis test .

      When a defendant fails to object to an error before the district court, we

review the argument for plain error. United States v. Hall, 314 F.3d 565, 566

(11th Cir. 2002); see also United States v. Olano, 507 U.S. 725, 731-32, 113 S.Ct.

1770, 1776, 123 L.Ed.2d 508 (1993). “Plain error occurs where (1) there is an

error; (2) that is plain or obvious; (3) affecting the defendant’s substantial rights in

that it was prejudicial and not harmless; and (4) that seriously affects the fairness,

integrity, or public reputation of the judicial proceedings.” Hall, 314 F.3d at 566;

Olano, 507 U.S. at 732.

      Under 18 U.S.C. § 3583, the court is required to revoke supervised release if

the defendant (1) possessed a controlled substance, or (2) tested positive three




                                           3
times over the course of one year.1 18 U.S.C. § 3583(g)(1), (4); see also U.S.S.G.

§ 7B1.4, comment. (n.5). In cases involving other violations, the court may

revoke release upon a finding that the defendant violated the terms of his release

and after considering the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C.

§ 3583(e).

       Under Chapter 7 of the sentencing guidelines, the guidelines range is

calculated based on the grade of the probation violation and the defendant’s

criminal history category at the time of the original sentencing hearing. See

U.S.S.G. § 7B1.4. A Grade C violation permits the court to revoke supervised

release or extend the term of release. U.S.S.G. § 7B1.3(a)(2). A court need only

consider the sentencing guidelines policy statements in Chapter 7 in determining a

defendant’s sentence following violations of supervised release, as these

       1
           The government points out that Johnson may have been subject to the mandatory term of
imprisonment because mandatory imprisonment is statutorily required if a defendant violates the
terms of supervised release by possessing a controlled substance and the use of a controlled
substance may be considered as evidence of possession. See United States v. Almand, 992 F.2d 316
(11th Cir. 1993) (explaining that, although there was no indication that the district court believed it
was required to equate use with possession, the district court reviewed the evidence and exercised
its factfinding power to determine that Almand possessed a controlled substance on each of the four
occasions on which he tested positive). Here, however, the court made no such factual findings, and,
therefore, we do not consider whether Johnson was subject to a mandatory term of imprisonment.
Because we do not address mandatory imprisonment following revocation, we need not consider
whether Johnson was entitled to relief under U.S.S.G. § 7B1.3, comment. (n.6) (instructing that
when the case involves a defendant who failed a drug test, the court “shall consider whether the
availability of appropriate substance abuse programs, or a defendant’s current or past participation
in such programs, warrants an exception from the requirement of mandatory revocation and
imprisonment.”).

                                                  4
guidelines are not binding on the court.2 18 U.S.C. § 3553(a)(4)(B); see also

U.S.S.G. ch. 7, pt. A(1), (3)(a); Cook, 291 F.3d at 1301; United States v. Hofierka,

83 F.3d 357, 361 (11th Cir. 1996); United States v. Milano, 32 F.3d 1499, 1503

(11th Cir. 1994), superceded on other grounds by, Cook, 291 F.3d at 1300.

       Johnson contends that the court erred because it believed that it was

required to impose imprisonment because another term of supervised release was

not an “option.” Although we do not know what the court meant by the statement

that supervised release was not an option, the district court indicated that it

considered the § 3553(a) factors as well as Johnson’s criminal history to conclude

that a term of imprisonment was necessary in Johnson’s case. The court noted

Johnson’s lengthy prison record and the fact that he repeatedly committed other

offenses after release. The court sentenced Johnson at the middle of the guideline

range based on its consideration of his criminal history and the need for

deterrence, and there is no evidence that the court would have imposed a different

sentence had it known that imprisonment was not required. Johnson’s mere

speculation is insufficient to establish plain error. See United States v. Rodriguez,



       2
          In revoking a term of probation, the court should consider the factors set forth in 18 U.S.C.
§ 3553(a)(1), including: the nature and circumstances of the offense, the history and characteristics
of the defendant, the seriousness of the offense, deterrence, and the need to provide the defendant
with treatment. 18 U.S.C. §§ 3553(a)(1), 3583(e).

                                                  5
498 F.3d 1291, 1299-1300 (11th Cir.), petition for cert. filed, (No.04-1148) (Feb.

23, 2005). Accordingly, we AFFIRM.




                                         6